Title: To Thomas Jefferson from John Laval, 10 June 1822
From: Laval, John
To: Jefferson, Thomas

Sir,Philadelphia
June 10th 1822I delivered, on the 10th of May, to Capt Richard Davis of the Schooner Lydia Davis of Richmond, a small Bundle containing the Books you demanded by your letter of the 26th of April. I wrote, on the 11th of May, to Coll Peyton, to whom I addressed the package inclosing in my letter the receipt of Capt Davis. I wrote also to you, on the same day, to advise you of my having fulfilled your Order, & remitted my Account, agreeably to your request.As my letter has miscarried, though put into the Post-Office in my presence, as it appears by yours of the 5th instant just come to hand; I subjoin copy of said Letters & AccountI am with the highest consideration & respect Your very, humble ServantJohn Laval
Sir,
Dte Philada
May 11th 1822
The Schooner Lydia DavisSails to Morrow, she is the first opportunity that has offered for Richmond since the receipt of your letter of the 26th ulto according to your direction, I delivered, yesterday, to the Captain (Richard Davis) one small bundle, to your address, care of Coll Peyton, containing the books you Ordered.—Herodotus, thucydides, Xenophon & Plutarch amounting, as per Bill inclose to $26..60/10as some of the volumes are Rather thin, I put them, on an Average, at $1.40/100 instead of $1.50/100 I charged for Dio Cassius—you will observe that Plutarch is in 9 & not in 6 vols—the Error, in all probability, may be ascribed to my inadvertance in the memorandum I sent to you—I have Pausanias  like 16o 9 vols thick$4.50Polybius do do4 dodto6they would add to your Collection—I &cColl Peyton RichmondSir,Dte Philadelphia May 11th 1822I delivered, yesterday, to Capt Richard Davis, of whom I annex the receipt, One Small Bundle of Books for Mr Jefferson, Which he requested me to direct to your Care. Respectfully your’sJ L Philadelphia May 11th 1822Thomas Jefferson, Esq. Bot of John Laval for the late Concern of N. G. DufiefFeby2dDio Cassius4vols16oSewed$6May9.Thucydides2vols dododo}19 vols. at $1.40/1026.60〃〃Herodotus3dododo〃〃Xenophon5dododo〃〃Plutarch9dododo$ 32.60there was due to you on your last remittance1.3Which reduces the Balance in my favor toDollars31.57